DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on May 10th, 2021 has been entered.
The amendment of claims 10 and 17 has been acknowledged.
In view of the amendment, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

Response to Arguments
Applicant’s arguments filed on May 10th, 2021, with respect to the prior art rejections have been fully considered but they are not persuasive. 
Applicant’s Representative submits that the prior art of record does not teach that the maximum/minimum value of the first color component in the first color space results in a color component in a second color space that is below a first value of the color component in the second color space and above a second value of the color component in the second color space.
th, 2021, the prior art teaches “processing components of a color space individually by determining limits for each component based on the relationship between each component in a color space. These limits may then be used to clip each component such that the component values are within the determined range for that component.” In addition, Tourapis ¶0040-¶0048 teaches the conditions of setting the minimum and maximum limits of the color values (see for example, “the minimum value is computed if Y′C ≧ wYB … and if Y′C ≦ wYB*B′ + wYG = wYB(2*(1 − wYB) * CbC + Y′C) + wYG … the min/max estimator 340 may calculate the minimum value for Cr as …”). 
The secondary reference also teaches positioning a first pixel and a second pixel at a midpoint of the first pixel and the second pixel, the midpoint being associated with two colors of a first color space, repositioning the first pixel to a first position, the first position being on a boundary of a second color space and having a value, in the second color space, corresponding to a third color of the first color space (Russell Abstract & Fig. 2). The boundary is determined based on whether the minimum and maximum values of a color component fall within the predetermined range.
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections of claims 1-5, 7-8, 10-13, 15-17, 19, 21, and 22 set forth below remain proper.
Regarding claims 6 and 14, although the prior art of record teaches setting upper and lower limits based on the relationship between each color component of the color space, the prior art does not appear to explicitly teach that the filtered value of the first color component corresponds to the green filtered value (note that the prior art teaches that the min/max estimator computes the minimum and maximum values for the YC and Cb). Therefore, upon further consideration, the rejections of claims 6 and 14 have been withdrawn.

Applicant's arguments filed on May 10th, 2021, with respect to the 35 U.S.C. 112(b) rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that claims 6-8 and 14-17 are not indefinite and that broad claims are not indefinite.
The examiner respectfully disagrees that the claims are only broad and not indefinite. The independent claims recite “a filtered value of the first color component for the first pixel.” However, claims 6 and 14 recite “the filtered value comprises obtaining a filtered value of the green component for the first pixel.” Claims 6 and 14 do not state that the first color component corresponds to the green component. Instead, claims 6 and 14 state that the filtered value “comprises” (indicating it may comprise more than just one element, note the difference between comprise vs. consist). The claims repeatedly use the same phrase “filtered value” to refer to different elements, e.g., first color component, green component, etc. Therefore, the scope of the claim is unclear and render the claims indefinite.
Applicant’s Representative further submit that claims 7-8 and 15-17 do not recite the limitation. However, claims 7 and 15 recites “a filtered value of the first color component.” Claims 1 and 10 already recite the same limitation and therefore it is not clear whether the “filtered value” corresponds to the same value recited earlier in claims 1 and 10 or a new/different filtered value of the same first color component. Claims 8 and 16 depends on claims 7 and 15, respectively, and therefore are indefinite for the same reason as applied claims 7 and 15. In addition, since claim 17 depends on claim 10 and not 15, the 35 U.S.C. 112(b) rejection of claim 17 has been withdrawn.
For the purpose of further examination, any limitations reciting “filtered value” has been interpreted as obtaining a filtered value of the first color component, wherein the first color component corresponds to green.

Applicant’s arguments filed on May 10th, 2021, with respect to double patenting rejections have been fully considered but they are not persuasive. 
Applicant’s Representative submits that claims 36-63 of the co-pending application (SN: 16/339,117) does not disclosed the features of setting an upper limit of a color component based on minimum and maximum values.
The examiner respectfully disagrees. Claim 42 of 16/339,117 teaches “calculating the lower limit of the green component as a maximum of Gmin” and “obtaining the upper limit of the green component comprises calculating the upper limit of the green component as a minimum of Gmax.”

Claim Rejections - 35 USC § 112
Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 14-16 recite the limitation “obtaining a filtered value of the green component” or “a filtered value of the first color component.” The limitation(s) render(s) the claims indefinite because claims 1 and 10 recite obtaining “a filtered value of the first color component” and it is not clear whether a filtered value of the green component corresponds to the one recited in claims 1 and 10 or new/different filtered value. For the purpose of further examination, claims 6-8 and 14-16 have been interpreted as obtaining the filtered value of the first color component, wherein the first color component is green.

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7-8, 10-13, 15-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (U.S. PGPub No. 2016/0309059), in view of Russell (U.S. Patent No. 9,363,421), hereinafter referred to as Tourapis and Russell, respectively.
Regarding claim 1, Tourapis teaches a method for processing a first pixel in a picture, the first pixel having a color that is represented in a first color space, the method comprising: 
setting an upper limit of a first color component of the first pixel in the first color space to a first fixed value if a maximum value of the first color component in the first color space results in a color component in a second color space that is below a first value of the color component in the second color space and above a second value of the color component in the second color space; setting a lower limit of the first color component in the first color space to a second fixed value if a minimum value of the first color component in the first color space results in the color component in the second color space being below the first value of the color component in the second color space and above the second value of the color component in the second color space (Tourapis Abstract: “processing components of a color space individually by determining limits for each component based on the relationship between each component in a color space. These limits may then be used to clip each component such that the component values are within the determined range for that component”; Tourapis ¶0017: “A range of limits for a second color component may be determined based on the clipped set of values for the first component and/or the processed luma component”; Tourapis ¶0031: “The Min/Max Estimator 340 may estimate whether to clip data output from one or both of the Cr and Cb coders 320, 330 based on the coded Y’ data output from the Y’ coder 310 … The Min/Max Estimator 340 may then determine whether to clip data output from one or both of the Cr and Cb coders based on a comparison of such data with the determined maximum and minimum values for each respectively”; Tourapis ¶0032: “Min/Max Estimator 340 may adjust the determined maximum/minimum values for one or more components to compensate for effects that can Tourapis ¶0036: “Given a particular RGB color space, the format converter 305 may calculate the Cb and Cr components in the YCbCr”; Tourapis ¶0088: “the method 800 may advance to box 835 to revise the max/min limits of the color component that was identified as requiring clipping”; further see details on Tourapis ¶0040-¶0046 for determining the min/max limits based on predetermined conditions, e.g., “the minimum value is computed if Y′C ≧ wYB … and if Y′C ≦ wYB*B′ + wYG = wYB(2*(1 − wYB) * CbC + Y′C) + wYG … the min/max estimator 340 may calculate the minimum value for Cr as YC ′ beta = - Y C ′ 2 * ( 1 - w YR )” – note that the equations described in Tourapis are described for each color component); and 
obtaining a filtered value of the first color component for the first pixel which is larger than or equal to the lower limit and lower than or equal to the upper limit (Tourapis ¶0060: “The clip unit 485 may clip pixels having one or more color components that exceed the valid range for that component.”).
However, Tourapis does not appear to explicitly teach that the limits are set based on the min/max values being below a first value and above a second value in the second color space.
Pertaining to the same field of endeavor, Russell teaches setting the limits based on the min/max values being below a first value and above a second value in the second color space (Russell Abstract: “A method of decoding an encoded image includes positioning a first pixel and a second pixel at a midpoint of the first pixel and the second pixel, the midpoint being associated with two colors of a first color space, repositioning the first pixel to a first position, the first position being on a boundary of a second color space and having a value, in the second color space, corresponding to a third color of the first color space”; Russell Fig. 2).
Tourapis and Russell are considered to be analogous art because they are directed to color processing in videos. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for 

Regarding claim 2, Tourapis, in view of Russell, teaches the method according to claim 1, wherein the first value of the color component in the second color space is equal to a value of the color component in the second color space obtained based on the color of the first pixel in the first color space plus a delta value and the second value of the color component in the second color space is equal to the value of the color component in the second color space obtained based on the color of the first pixel in the first color space minus the delta value (Russell Fig. 4: the values are equal to the second color space values ± delta; Russell col. 8 lines 36-55: “new delta W 425 can be added to the RGB of the midpoint which should result in a change in position for a pixel that is on (or close) to a boundary of a RGB color space (e.g., the RGB color space 205). The new position of the pixel can also be represented at a Y position and at a UV position of the pixel in the YUV color space. Accordingly, Delta W 450 represents a change in Y in the YUV color space based on new delta W 425”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first/second values equal to the second color space value ± delta (as taught by Russell) because the combination allows the pixels to be corrected (Russell col. 3 lines 62-67 & col. 11 lines 4-12).

Regarding claim 3, Tourapis, in view of Russell, teaches the method according to claim 1, wherein 
Tourapis Abstract, ¶0017, ¶0031, ¶0032, ¶0036, ¶0088 & Russell Abstract, Fig. 2 discussed above).

Regarding claim 4, Tourapis, in view of Russell, teaches the method according to claim 1, wherein 
calculating, if the maximum value of the first color component in the first color space results in the color component in the second color space being above the first value of the color component in the second color space or below the second value of the color component in the second color space, the upper limit based on the color of the first pixel and one of the first value of the color component in the second color space and the second value of the color component in the second color space; and calculating, if the minimum value of the first color component in the first color space results in the color component in the second color space being above the first value of the color component in the second color space or below the second value of the color component in the second color space, the lower limit based on the color of the first pixel and one of the first value of the color component in the second color space and the second value of the color component in the second color space (Tourapis Abstract, ¶0017, ¶0031, ¶0032, ¶0036, ¶0088 & Russell Abstract, Fig. 2 discussed above. In order to set the upper and lower limits, the values need to be calculated first. Further see the equations described in Tourapis pg. 4-5 & Russel col. 5 & 16 for more details).

Regarding claim 5, Tourapis, in view of Russell, teaches the method according to claim 1, wherein setting the upper limit comprises setting the upper limit of the first color component in a red, green, blue (RGB) color space to the first fixed value if the maximum value of the first color component in the RGB color space results in a chromaticity component in a luminance and chromaticity color space that is below a first value of the chromaticity component in the luminance and chromaticity color space and above a second value of the chromaticity component in the luminance and chromaticity color space; and setting the lower limit comprises setting the lower limit of the first color component in the RGB color space to the second fixed value if the minimum value of the first color component in the RGB color space results in the chromaticity component in the luminance and chromaticity color space being below the first value of the chromaticity component in the luminance and chromaticity color space and above the second value of the chromaticity component in the luminance and chromaticity color space (Tourapis Abstract, ¶0017, ¶0031, ¶0032, ¶0036, ¶0060, ¶0088 & Russell Abstract, Fig. 2 discussed above. The first color space corresponds to RGB and the second color space corresponds to YUV).

Regarding claim 7, Tourapis, in view of Russell, teaches the method according to claim 1, wherein obtaining the filtered value of the first color component comprises: calculating a filtered value of the first color component for the first pixel based on respective values of the first color component for the first pixel and neighboring pixels in the picture; and clamping the filtered value between the lower limit and the upper limit so that the filtered value is larger than or equal to the lower limit and lower than or equal to the upper limit (Russell col. 11 lines 13-39: “The Russell col. 13 lines 17-38: “each block may include a W and four RGBmid values representing W and RGBmid values associated with adjacent pixels in the 2×2 block of pixels”; Tourapis ¶0060 & Russell Fig. 2 discussed above).

Regarding claim 8, Tourapis, in view of Russell, teaches the method according to claim 7, wherein calculating the filtered value comprises calculating the filtered value of the first color component for the first pixel as an average of respective values of the first color component for the pixel and the neighboring pixels of the first pixel in the picture (Russell Fig. 6: the averaging block determines the mean value, as described in Russell col. 11 lines 13-54: “The averaging block 615 includes a mean element 620 and a mean element 625 … the mean element 620 may be configured to average Gin associated with the N×N block of pixels and the mean element 625 may be configured to average Bin associated with the N×N block of pixels”).

Regarding claims 10 and 22, Tourapis, in view of Russell, further teaches a device that performs the method of claim 1, wherein the device comprises a processor and a memory having instructions executable by the processor (Tourapis Figs. 1-2; Russell col. 4 lines 1-26: “The encoder 105 and the decoder 110 may be embodied as a special purpose processor … GPU … VPU … may include a microprocessor … ASIC”; Tourapis ¶0100: “can be embodied in computer programs that execute on personal computers”) and a computer program product comprising a non-transitory computer readable medium storing a computer program that performs the method of claim 1 (Russell col. 24 lines 25-40: “A computer program product can be embodied in non-transitory computer readable medium (or memory)”). Therefore, claims 10, 19, and 22 are rejected using the same rationale as applied to claim 1 set forth above.

Claim 11 is rejected using the same rationale as applied to claim 3 set forth above.

Claim 12 is rejected using the same rationale as applied to claim 4 set forth above.

Claim 13 is rejected using the same rationale as applied to claim 5 set forth above.

Claim 15 is rejected using the same rationale as applied to claim 7 set forth above.

Claim 16 is rejected using the same rationale as applied to claim 8 set forth above.

Regarding claim 17, Tourapis, in view of Russell, teaches the device according to claim 10, wherein the processor is operative to: set the upper limit of the first color component; set the lower limit of the first color component; and obtain the filtered value of the first color component (Tourapis Abstract, ¶0017, ¶0031, ¶0032, ¶0036, ¶0088 & Russell Abstract, Fig. 2, col. 4 lines 1-26, col. 24 lines 25-40 discussed above).

Regarding claim 19, Tourapis teaches a device for encoding a first pixel having a color in a first color space in a picture, comprising: 
a processor (Tourapis Figs. 1-2); and 
a memory comprising instructions executable by the processor (Tourapis ¶0019: “illustrated as smart phones but the principles of the present disclosure are not so limited. Embodiments of the present disclosure find application with personal computers (both desktop and laptop computers), tablet computers, computer servers, media players and/or dedicated video conferencing equipment” – smartphones, computers, tablets, etc. comprise at least one memory), wherein the processor is operative to: 
Tourapis Abstract, ¶0017, ¶0031, ¶0032, ¶0036, ¶0060, ¶0088  discussed above; further see Tourapis ¶0022: “Filtering operations may include a variety of processing operations to either increase or decrease spatial and/or temporal smoothness of content in the source video”; Tourapis ¶0034: “Y’CbCr, also called YCbCr, Y’UV, or YUV, comprises of a luma (Y’) component, and two chroma/color components (Cb and Cr)”; Tourapis ¶0052: “The filtered data may then be output from the coder 400”).
However, Tourapis does not appear to explicitly teach that the limits are set based on the min/max values being below a first value and above a second value in the second color space.
Pertaining to the same field of endeavor, Russell teaches setting the limits based on the min/max values being below a first value and above a second value in the second color space (Russell Abstract: “A method of decoding an encoded image includes positioning a first pixel Russell Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for advanced chroma processing (as taught by Tourapis) to set the upper/lower limits based on the min/max values being below/above a first/second values in the second color space (as taught by Russell) because the combination correct, reduce, and/or eliminate a color artifact or distortion in the decoded image due to clipping of a pixel during color conversion (Russell col. 3 lines 62-67).

Regarding claim 21, Tourapis, in view of Russell, teaches a user equipment comprising a device according to claim 10, wherein the user equipment is selected from a group consisting of a mobile telephone, a tablet, a desktop, a notebook, a multimedia player, a video streaming server, a set-top box and a computer (Tourapis Fig. 1 & ¶0019: “the terminals 110, 120 are illustrated as smart phones but the principles of the present disclosure are not so limited. Embodiments of the present disclosure find application with personal computers (both desktop and laptop computers), tablet computers, computer servers, media players and/or dedicated video conferencing equipment”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-5, 7-8, 10-13, 15-17, 19, and 21-22 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 36-63 of copending 16/339,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods and devices for processing pixels of a picture/video and adjusting chroma values. Both applications are directed to setting upper and lower limits of the first and second values in the first/second color spaces and filtering the values so that the first pixel is within the upper and lower limits (see the independent claims of both applications). Both applications further perform the chroma adjustment on the green color component (see claims 6 and 14 of the instant application and claims 41-42 and 54-55 of the co-pending application). Both applications recite calculating, adjusting, and/or determining the chroma and luma component of RGB and YUV color spaces (see dependent claims). Claim 42 of the co-pending application teaches obtaining maximum and minimum values of a color component to determine the limits.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 14, the prior art of record teaches the method and device according to claims 5 and 13, the method and device comprising: setting an upper limit of a first color component of the first pixel in the first color space to a first fixed value if a maximum value of the first color component in the first color space results in a color component in a second color space that is below a first value of the color component in the second color space and above a second value of the color component in the second color space; setting a lower limit of 
However, the prior art, alone or in combination, does not appear to teach or suggest setting the upper limit comprises: setting an upper u′ limit of a green component in the RGB color space to a maximum value of the green component in the RGB color space if the maximum value of the green component in the RGB color space results in a u′ component in a luminance and chromaticity (Yu′v′) color space that is below a first value of the u′ component in the Yu′v′ color space and above a second value of the u′ component in the Yu′v′ color space and otherwise calculating the upper u′ limit based on the color of the first pixel and one of the first value of the u′ component in the Yu′v′ color space and the second value of the u′ component in the Yu′v′ color space; and setting an upper v′ limit of the green component in the RGB color space to the maximum value of the green component in the RGB color space if the maximum value of the green component in the RGB color space results in a v′ component in the Yu′v′ color space that is below a first value of the v′ component in the Yu′v′ color space and above a second value of the v′ component in the Yu′v′ color space and otherwise calculating the upper v′ limit based on the color of the first pixel and one of the first value of the v′ component in the Yu′v′ color space and the second value of the v′ component in the Yu′v′ color space; setting the lower limit comprises: setting a lower u′ limit of the green component in the RGB color space to a minimum value of the green component in the RGB color space if the minimum value of the green component in the RGB color space results in the u′ component in the Yu′v′ color space being below the first value of the u′ component in the Yu′v′ color space and above the second value of the u′ component in the Yu′v′ color space and otherwise calculating the lower u′ limit .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667